[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                          ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                 January 17, 2006
                                No. 05-13467
                                                                THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency No. A96-096-397

JAIME SOTO CARO,

                                                                  Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (January 17, 2006)

Before TJOFLAT, ANDERSON and MARCUS, Circuit Judges.

PER CURIAM:

      Jaime Soto Caro, a native and citizen of Colombia, through counsel,

petitions us for review of the Board of Immigration Appeals’ (“BIA’s”) decision
affirming the Immigration Judge’s (“IJ’s”) order finding him removable and

denying his application for asylum and withholding of removal under sections 208

and 241(b)(3) of the Immigration and Nationality Act, 8 U.S.C. §§ 1158 and

1231(b)(3). Soto Caro claimed that he was persecuted by the Revolutionary

Armed Forces of Colombia (“FARC”), a Colombian guerrilla group, because of his

involvement with Liberal Party politics in Colombia. The BIA found that Soto

Caro was not credible because he: (1) lived in the United States, and was not

directly involved in Colombian politics, for most of the three years preceding the

time when he claimed the FARC began to threaten him; (2) testified that he was

kidnaped by the FARC and that he told his wife about it, although she did not

report the kidnaping in the judicial denouncement she submitted to the Colombian

police regarding the FARC’s threats against their family; and (3) admitted that his

home was vacant for nearly an entire year before FARC graffiti appeared on the

building, although he alleged that the graffiti was a threat against him.

      On appeal, Soto Caro argues that the BIA’s adverse credibility determination

was erroneous because Soto Caro presented testimony that was both internally

consistent and consistent with his written application, without embellishment.

Soto Caro contends that the adverse credibility finding did not go to the heart of his

asylum claim, and that his testimony and the record establish that he suffered past



                                           2
persecution and that it is more likely than not that he will be persecuted upon his

return to Colombia.

      Our review focuses strictly on the BIA’s decision, “except to the extent that

it expressly adopts the IJ’s opinion.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (internal citations omitted). “Insofar as the [BIA] adopts the IJ’s

reasoning, we will review the IJ’s decision as well.” Id. (internal citations

omitted). Here, we review the BIA’s decision, as well as the IJ’s, since a portion

of the IJ’s reasoning was incorporated into the BIA’s conclusions.

      The BIA’s “findings of fact are reviewed under the substantial evidence

test,” and we must affirm the BIA’s decision “if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.”

Antipova v. United States Attorney General, 392 F.3d 1259, 1261 (11th Cir. 2004)

(quotation omitted). Likewise, we review credibility determinations under the

substantial evidence test. Forgue v. United States Attorney General, 401 F.3d

1282, 1286 (11th Cir. 2005). Substantial evidence is lacking only in those cases

where the petitioner can carry the burden of establishing that the evidence of

record was “so compelling that no reasonable fact finder could [have] fail[ed] to

find” the petitioner qualified for asylum and withholding of removal. I.N.S. v.

Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 817 (1992).



                                           3
      “The trier of fact must determine credibility, and [we] may not substitute

[our] judgment for that of the IJ with respect to credibility findings.” D-Muhumed

v. United States Attorney General, 388 F.3d 814, 818 (11th Cir. 2004). Adverse

credibility determinations must be made explicitly. See Yang v. United States

Attorney General, 418 F.3d 1198, 1201 (11th Cir. 2005). “Once an adverse

credibility finding is made, the burden is on the applicant alien to show that the IJ’s

credibility decision was not supported by ‘specific, cogent reasons’ or was not

based on substantial evidence.” Forgue, 401 F.3d at 1287 (citations omitted).

      As an initial matter, Soto Caro cites several new pieces of evidence,

describing conditions in Colombia, for the first time on appeal. We may not

consider evidence outside the administrative record. INA § 242(b)(4)(A), 8 U.S.C.

§ 1252(b)(4)(A). Therefore, we do not consider Soto Caro’s new evidence.

       Soto Caro argues on appeal that he presented evidence of political activity,

and resulting threats against him by the FARC, that was sufficient to demonstrate

past persecution on account of his political opinions and a well-founded fear that

his political opinions would cause future persecution if he returned to Colombia.

An alien may obtain asylum if he is a refugee within the meaning of INA

§ 101(a)(42)(A). INA § 208(b)(1)(A), 8 U.S.C. § 1158(b)(1)(A). A “refugee”

includes any person who is unwilling to return to, and is unable or unwilling to



                                           4
avail himself of the protection of, the country of his nationality or where he last

habitually resided, because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion. INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). An alien is

entitled to asylum if he can establish, with specific and credible evidence: (1) past

persecution on account of political opinions or other statutorily listed factor; or (2)

a “well-founded fear” that his political opinions or other statutorily listed factor

will cause future persecution. 8 C.F.R. §§ 208.13(a), (b); Al Najjar, 257 F.3d at

1287. Neither the INA nor the regulations define “persecution.”

      We have indicated that “persecution is an extreme concept, requiring more

than a few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sepulveda v. U.S. Attorney General,

401 F.3d 1226, 1231 (11th Cir. 2005) (quotations omitted). If an alien is unable to

meet the “well-founded fear” standard for asylum, “he is generally precluded from

qualifying for either asylum or withholding of removal.” Al Najjar, 257 F.3d at

1292-93 (citation omitted).

      Soto Caro’s oral testimony and written evidence were inconsistent regarding

his claim that he was persecuted because of his political activities in Colombia.

Given the IJ’s calculation that Soto Caro spent the majority of the time during



                                            5
which he claimed to be persecuted in Colombia actually residing in the United

States, the alleged persecution seems unlikely. The lack of corroborating evidence,

either in the form of a police report or other testimony, supporting Soto Caro’s

alleged kidnaping and the supposed threats in graffiti made at his home, also belies

his claim of persecution. Substantial evidence supports the BIA’s factual

determinations and the finding that Soto Caro was not credible.

       In light of the BIA’s adverse credibility findings regarding much of Soto

Caro’s testimony, the remaining evidence does not compel a finding that Soto Caro

was threatened by the FARC, as a result of his political activity, at a level that

would qualify as past persecution or establish a well-founded fear of future

persecution. Because Soto Caro has failed to establish a claim of asylum on the

merits, he necessarily fails to establish eligibility for withholding of removal.1

       Upon review of the record and consideration of the parties’ briefs, we

discern no reversible error. Accordingly, Soto Caro’s petition is denied.

       PETITION DENIED.




       1
          An alien shall not be removed to a country if his life or freedom would be threatened in
such country on account of race, religion, nationality, membership in a particular social group, or
political opinion. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). If an alien is unable to meet the
“well-founded fear” standard for asylum, “he is generally precluded from qualifying for either
asylum or withholding of [removal].” Al Najjar, 257 F.3d at 1292-93 (citation omitted).

                                                 6